Citation Nr: 1702304	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include scoliosis and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

3.  Entitlement to an effective date prior to April 7, 2015 for the grant of left leg venous stasis disease.

4.  Entitlement to an initial rating in excess of 20 percent for left leg venous stasis disease from April 7, 2015 to July 22, 2015, and for a rating in excess of 40 percent thereafter.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from June 1982 to April 1986.  He had additional Army National Guard service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 (scoliosis), February 2011 (left knee), and July 2015 (venous stasis) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was granted entitlement to service connection for bilateral pes planus with plantar fasciitis in a March 2014 rating decision.  The rating decision assigned an initial 30 percent rating, effective February 27, 2012.  In November 2014, the Veteran provided a timely notice of disagreement with the 30 percent and indicated that he desired a 50 percent rating for his feet disabilities.  An October 2015 rating decision provided the increased 50 percent rating for bilateral pes planus with plantar fasciitis, effective February 27, 2012.  As such, VA and the Board consider the October 2015 rating decision to have provided a full grant of benefits sought on appeal.  As such, the claim for an increased rating for pes planus with plantar fasciitis is not currently on appeal. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran's left knee increased rating claim is on appeal from a 2011 rating decision grant.  He has indicated he is unemployed and receiving Social Security Administration (SSA) disability income (SSDI).  As such, the TDIU claim is a part of his increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Statement of the Case

In a July 2015 rating decision, the RO granted service connection for left leg venous stasis with an initial 20 percent evaluation effective April 7, 2015.  The Veteran submitted additional evidence and a subsequent November 2015 rating decision provided staged ratings for left leg venous stasis by providing a 40 percent rating effective July 22, 2015.  In October 2016, the Veteran submitted a NOD with the effective date and ratings assigned for his venous stasis.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Low Back

The Veteran argues that he is entitled to service connection for his low back disabilities because he was diagnosed with scoliosis within two months of discharge from service.  The virtual record includes a June 1986 diagnosis of "slight scoliosis" by x-ray.  Notably, the Veteran denied any symptoms associated with his spine during the June 1986 evaluation.  Service treatment records did not include evidence of a spine disability or complaints of back pain.  Subsequently, a May 2009 MRI of the spine revealed disc degeneration at L4-5 and L5-S1, disc material protrusion to the left of midline at L4-5 with mild approximation of ventral thecal contour, multilevel facet arthropathy, and lateral recess stenosis at the upper S1 level.  

The Veteran has not been afforded a VA examination because his service treatment records did not include an indication of a back disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Although the record does not contain evidence establishing an event, injury or disease occurred in service, the Veteran's argument that his scoliosis developed into his degenerative disc disease, and was first diagnosed within two months of discharge, are sufficient to trigger the low threshold for VA to provide a VA examination.

Left Knee 

With respect to the Veteran's claim for an increased rating for his left knee disability, the Veteran was afforded a VA knee examination in 2011.  However, the examination report does not indicate that range of motion testing of the Veteran's service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

TDIU

The Veteran's claim for TDIU is intertwined with his claim for an increased rating for his left knee disability.

The claims file contains a July 2013 letter indicating that the Veteran is in receipt of SSDI benefits.  The letter provides the grant of SSDI benefits but does not include the medical records used in determining his disability status.  On remand, the Veteran's SSA records must be obtained.  

Additionally, the Veteran has not provided a formal claim for TDIU, and a VA Form 21-8940 should be provided to him so that he may provide details of his employment and educational history.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment records pertaining to the claims on appeal.  Associate any relevant VA treatment records with the claims file dated from December 2013 to the present.  

2.  Obtain SSA disability records for the Veteran, including any medical evidence used to determine his disability status.

3.  Provide the Veteran with VA Form 21-8940 and request he provide details regarding his employment and educational history.
4.  After the development in 1 and 2 has been completed, schedule the Veteran for a VA spine examination.  After a review of the record and interview and examination of the Veteran, the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that any of the Veteran's current spine disabilities were caused by, or began during, his military service?  

In addressing the Veteran's spine disabilities, the examiner should note the Veteran's post-service 1986 diagnosis of "slight scoliosis."  

An explanation must be provided for each opinion expressed.

5.  After the development in 1 and 2 has been completed, schedule the Veteran for a VA knee examination.  The examiner should address the functional impact of the Veteran's left knee disability. 

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left knee.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  The Veteran's unaffected right knee must also be examined for the various ranges of motion.

6.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an earlier effective date and increased staged ratings for left leg venous stasis.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

7.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




